IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

EX PARTE BILLY RAY BRYANT                                   CAUSE NUMBER WR-74,973-01




                                            ORDER

       The above styled and numbered cause was before this Court in Cause No. CR01125 from

the 102nd District Court of Red River County. On November 19, 2014, this Court issued an

opinion granting relief. Accordingly, the following exhibit is ordered returned to the District

Clerk of Red River County.

1. Defense Exhibit #2 (a cassette audio recording)



       IT IS SO ORDERED THIS THE 28th DAY OF MAY 2015



                                          PER CURIAM

EN BANC

DO NOT PUBLISH